  4:20-cv-03095-JMG-CRZ Doc # 33 Filed: 10/23/20 Page 1 of 1 - Page ID # 130




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRENT ARNOLD,

                   Plaintiff,                             4:20CV3095

       vs.
                                                            ORDER
LOANCARE,    LLC,       EXPERIAN
INFORMATION SOLUTIONS, INC.,
EQUIFAX INFORMATION SERVICES,
LLC, and TRANS UNION, LLC,

                   Defendants.


       IT IS ORDERED that the motion to withdraw filed by Peter R. Wickard on
behalf of Ronald C. Gilbert, III., as Pro Hac Vice counsel of record for Defendant,
Trans Union, LLC (Filing No. 32), is granted. Trans Union, LLC remains
represented by other counsel. Ronald C. Gilbert, III. shall no longer receive
electronic notice in this case.


      Dated this 23rd day of October, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
